Citation Nr: 1331124	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  08-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for alopecia areata.


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1983 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In August 2012, the Board remanded the claim on appeal for additional development for the issue currently under consideration herein, and for the issues of entitlement to service connection for hypertension and hypermenorrhea.  The claims of entitlement to service connection for hypertension and fo hypermenorrhea were subsequently granted in rating decisions of January 2013 and August 2013, respectively, and are no longer for consideration on appeal. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the claims file indicates that new evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in August 2013.  Pursuant to an August 2013 waiver of initial Agency of Original Jurisdiction review of the new evidence, the Board will consider the new evidence in the decision below.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 
 

FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current alopecia areata had its onset during active service.  


CONCLUSION OF LAW

Service connection for alopecia areata is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that she has current alopecia areata that was caused by headgear worn during her 21-year army career.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this matter, the evidence of record documents that the Veteran has been diagnosed with, and treated for, alopecia areata.  Private and VA treatment records, in addition to military hospital records dated since November 2005, document the disorder and its treatment.  Further, an October 2012 VA compensation examination report of record notes a diagnosis of alopecia areata.  The first element of Shedden is therefore satisfied.  

The second element of Shedden is established by lay evidence of record.  The Veteran's service treatment records (STRs) are negative for complaints, diagnosis, or treatment for alopecia areata.  Nevertheless, the Veteran contends that she experienced substantial and chronic hair loss during active service as the result of headgear she wore pursuant to her duties as a military police officer.  Moreover, her claims are supported by two other lay statements of record.  In one, from a fellow service member, the Veteran's in-service hair loss is described.  The other, from a hair dresser, indicates that as early as 2001 the Veteran's hair "would begin to thin severely including balding to the scalp mostly in the front of her head[.]"  As laypersons are competent to attest to the loss of hair on the head - which can be observed by the person experiencing the hair loss, by a person looking at the hair loss, or by a professional who treats hair - the lay descriptions of the Veteran's hair loss during active service are of probative value.  Further, there is no reason to doubt the credibility of the statements.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

What remains to be established is whether the in-service hair loss relates to the current alopecia areata.  The record contains one medical opinion addressing the issue.  The opinion is provided by the October 2012 VA examiner.  In the report, the examiner indicated a review of the Veteran's claims file.  As noted earlier, the examiner noted a current disorder of alopecia areata.  The examiner stated that it was unlikely that the Veteran's current disorder related to active service.  In support, the examiner stated that the Veteran had indicated repeatedly in the record that her hair loss began after service.  For example, the examiner noted the Veteran's complaint in February 2006 that her hair began thinning in January 2006, and that she first sought treatment in November 2005.  The examiner attributed the Veteran's hair loss to likely post-service use of "ponytail, pigtails, ... braids, [and] barrettes" rather than to the use of head gear during service.    

The VA examiner accurately cited statements of record from the Veteran which appear to indicate onset of hair loss following service.  Furthermore, certain evidence corroborates the notion that onset occurred after service - the STRs are negative for in-service hair loss; the Veteran concedes that she did not seek treatment for hair loss until November 2005 (as is reflected in the record); a November 2004 medical "problem list" notes several disorders but not a hair loss disorder; and in November 2004, just prior to discharge from active service, the Veteran claimed service connection for 15 disorders without noting a hair loss disorder.  

However, the Board finds the VA opinion to be of limited value because it is not based on all the evidence of record - i.e., the evidence of record that supports the Veteran.  It is only based on the evidence countering the Veteran's claim.  Indeed, the VA examiner did not indicate in the report and opinion a consideration of the statements of record from the Veteran which clearly indicate a history of substantial hair loss dating back to her time on active duty.  For example, the examiner did not note the Veteran's express statement in her October 2006 claim that her hair loss dated back to 1996.  Further, the examiner did not note the Veteran's statement during her RO hearing, during which she clearly stated that she had experienced her hair loss for "20 years," and that she sought treatment in November 2005 because her hair had become "really thin."   

The value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The October 2012 opinion is of limited value because it reflects only the evidence that counters the Veteran's claim, and not the evidence in support of her claim.  The opinion is not based on the entirety of the evidence of record.   

In sum, the record contains evidence that both counters and supports the Veteran's claim.  Evidence of record dated during and soon after service does not indicate onset of a hair loss disorder during service.  Moreover, an incomplete VA report and opinion counter the Veteran's claim.  However, credible lay statements submitted following service - from the Veteran, and from her fellow service member and hair stylist - indicate that the hair loss has been consistent since active duty.  As such, it cannot be said that a preponderance of the evidence demonstrates that the Veteran's hair loss does not relate to service.  Therefore, the Board finds the evidence to be in equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The third Shedden element is satisfied.  

Because each of the three Shedden elements has been met, service connection for alopecia areata is warranted.


ORDER

Service connection for alopecia areata is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


